                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


GEORGE ALANIZ, Individually and on                                               PLAINTIFF
behalf of Others Similarly Situated


vs.                                  No. 5:20-cv-403


RUBICON TECHNICAL SERVICES, LLC                                                 DEFENDANT


                  ORIGINAL COMPLAINT—COLLECTIVE ACTION


      COMES NOW Plaintiff George Alaniz (“Plaintiff”), individually and on behalf of all

others similarly situated, by and through his attorneys Merideth Q. McEntire and Josh

Sanford of Sanford Law Firm, PLLC, and for his Original Complaint—Collective Action

against Defendant Rubicon Technical Services, LLC (“Defendant”), he does hereby state

and allege as follows:

                         I.      PRELIMINARY STATEMENTS

      1.     This is a collective action brought by Plaintiff, individually and on behalf of

other salaried Engineers employed at any time after April 1, 2017.

      2.     Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq. (“FLSA”), for declaratory judgment, monetary damages, liquidated damages,

prejudgment interest and costs, including a reasonable attorney’s fee as a result of

Defendant’s failure to pay Plaintiff and other salaried Engineers an overtime premium for

hours worked in excess of forty (40) hours per week.




                                            Page 1 of 10
                     George Alaniz, et al. v. Rubicon Technical Services, LLC
                              U.S.D.C. (W.D. Tex.) No. 5:20-cv-403
                             Original Complaint—Collective Action
       3.      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the FLSA

as described, infra.

                            II.     JURISDICTION AND VENUE

       4.      The United States District Court for the Western District of Texas has subject

matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because this

suit raises federal questions under the FLSA.

       5.      Defendant conducts business within the State of Texas.

       6.      Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Texas has personal jurisdiction over Defendant, and

Defendant therefore “resides” in Texas.

                                     III.     THE PARTIES

       7.      Plaintiff is a citizen and resident of Bexar County.

       8.      Defendant is a foreign limited liability company.

       9.      Defendant’s registered agent for service of process is Cary Lusk, at 3370

Chastain Gardens Drive, Suite 210, Kennesaw, Georgia 30144.

       10.     Defendant maintains a website at http://rubicontechservices.com/.

                              IV.     FACTUAL ALLEGATIONS

       11.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       12.     Defendant’s annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Complaint.
                                              Page 2 of 10
                       George Alaniz, et al. v. Rubicon Technical Services, LLC
                                U.S.D.C. (W.D. Tex.) No. 5:20-cv-403
                               Original Complaint—Collective Action
       13.    During each of the three years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling, selling,

or otherwise working on goods or materials that had been moved in or produced for

commerce by any person.

       14.    Within the past three (3) years preceding the filing of this Complaint,

Defendant continuously employed at least four employees, including Plaintiff.

       15.    Plaintiff works for Defendant as a salaried “Engineer” and has been so

employed since April of 2019.

       16.    At all times material herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA.

       17.    During the three (3) years prior to the filing of this lawsuit, Plaintiff worked

for Defendant as a salaried Engineer.

       18.    Defendant’s primary business is providing services such as ensuring the

integrity of critical infrastructure installation, including commissioning, electrical testing

services, controls system optimization, root cause analysis and risk analysis.

       19.    Defendant directly hired Plaintiff and other salaried Engineers, controlled

their work schedules, duties, protocols, applications, assignments and employment

conditions, and kept at least some records regarding their employment.

       20.    Plaintiff and other salaried Engineers were primarily responsible for testing

facilities after construction to make sure they are up to standard.

       21.    Plaintiff and other salaried Engineers did not have the authority to hire or

fire other employees.
                                               Page 3 of 10
                        George Alaniz, et al. v. Rubicon Technical Services, LLC
                                 U.S.D.C. (W.D. Tex.) No. 5:20-cv-403
                                Original Complaint—Collective Action
       22.     Plaintiff and other salaried Engineers did not make recommendations that

were afforded particular weight in hiring and firing decisions.

       23.     Plaintiff and other salaried Engineers were not required by Defendant to

have advanced knowledge customarily acquired by a prolonged course of specialized

intellectual instruction.

       24.     Plaintiff and other salaried Engineers did not exercise independent

judgment or discretion as to matters of significance in carrying out their duties.

       25.     Plaintiff and other salaried Engineers were classified as exempt employees

and were paid a salary.

       26.     Upon information and belief, Plaintiff and other salaried Engineers were

guaranteed a salary of at least $684.00 per week.

       27.     Plaintiff and other salaried Engineers regularly worked in excess of forty

(40) hours per week.

       28.     It was Defendant’s commonly applied policy to not pay Plaintiff and other

salaried engineers an overtime premium for the hours worked over 40 in a given week.

       29.     Defendant failed to pay Plaintiff an overtime rate, despite the fact that he

regularly worked more than 40 hours in a week as a salaried supervisor for Defendant.

       30.     Plaintiff and other salaried Engineers were and are entitled to overtime

compensation in the amount of one and one-half (1.5) times their regular rate of pay for

all hours worked in excess of forty (40) in a week.

       31.     Plaintiff and other salaried Engineers received a bonus if they referred

someone who was then hired by Defendant.



                                               Page 4 of 10
                        George Alaniz, et al. v. Rubicon Technical Services, LLC
                                 U.S.D.C. (W.D. Tex.) No. 5:20-cv-403
                                Original Complaint—Collective Action
        32.     Plaintiff and other salaried Engineers also received a yearly bonus based

on performance.

        33.     These nondiscretionary bonuses were forms of compensation to Plaintiff

and other salaried Engineers.

        34.     Section 778.208 of Title 29 of the Code of Federal Regulations requires

that all forms of compensation, such as rent discounts, “must be totaled in with other

earnings to determine the regular rate on which overtime pay must be based.”

        35.     Defendants violated the FLSA by not including all forms of compensation,

such as nondiscretionary bonuses, in Plaintiff’s and other salaried Engineers’ regular rate

when calculating their overtime pay.

        36.     Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff and other salaried Engineers violated the FLSA.

                     V.      REPRESENTATIVE ACTION ALLEGATIONS

        37.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

if fully set forth in this section.

        38.     Plaintiff brings his claims for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

        39.     Plaintiff brings his FLSA claims on behalf of all salaried Engineers employed

by Defendant at any time within the applicable statute of limitations period, who were

classified by Defendant as exempt from the overtime requirements of the FLSA and who

are entitled to payment of the following types of damages:

        A.      Proper payment for all hours worked, including payment of a lawful overtime

premium for all hours worked for Defendant in excess of forty (40) hours in a workweek;
                                                 Page 5 of 10
                          George Alaniz, et al. v. Rubicon Technical Services, LLC
                                   U.S.D.C. (W.D. Tex.) No. 5:20-cv-403
                                  Original Complaint—Collective Action
       B.     Liquidated damages; and

       C.     Attorneys’ fees and costs.

       40.    In conformity with the requirements of FLSA Section 16(b), Plaintiff has filed

or will soon file a written Consent to Join this lawsuit.

       41.    The relevant time period dates back three years from the date on which

Plaintiff’s Original Complaint—Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a).

       42.    The members of the proposed FLSA Collective are similarly situated in that

they share these traits:

       A.     They were classified by Defendant as exempt from the overtime

requirements of the FLSA;

       B.     They were paid a salary;

       C.     They performed substantially similar job duties; and

       D.     They were subject to Defendant’s common policy of denying lawful pay for

all hours worked, including overtime pay for hours worked over forty (40) per work week.

       44.    Because these employees are similarly situated to Plaintiff, and are owed

overtime for the same reasons, the proposed collective is properly defined as follows:

                  All salaried Engineers within the past three years.

       45.    Plaintiff is unable to state the exact number of the potential members of the

FLSA Collective but believe that the group exceeds one hundred (100) persons.

       46.    Defendant can readily identify the members of the Section 16(b) Collective.

The names and physical and mailing addresses of the FLSA collective action plaintiffs

are available from Defendant, and a Court-approved Notice should be provided to the
                                              Page 6 of 10
                       George Alaniz, et al. v. Rubicon Technical Services, LLC
                                U.S.D.C. (W.D. Tex.) No. 5:20-cv-403
                               Original Complaint—Collective Action
FLSA collective action plaintiffs via first class mail, email and text message to their last

known physical and electronic mailing addresses and cell phone numbers as soon as

possible, together with other documents and information descriptive of Plaintiff’s FLSA

claim.

                            V.    FIRST CLAIM FOR RELIEF
                         (Individual Claim for Violation of FLSA)

         47.   Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

         48.   29 U.S.C. § 207 requires employers to pay employees one and one-half

times the employee’s regular rate for all hours that the employee works in excess of forty

(40) per week.

         49.   Defendant misclassified Plaintiff as exempt from the overtime requirements

of the FLSA.

         50.   Defendant failed to pay Plaintiff one and one-half times his regular rate for

all hours worked over forty (40) hours per week, despite his entitlement thereto.

         51.   Defendant’s conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

         52.   By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

for, and Plaintiff seeks, unpaid minimum wages, unpaid overtime wages, liquidated

damages, pre-judgment interest and costs, including reasonable attorney’s fees as

provided by the FLSA.




                                              Page 7 of 10
                       George Alaniz, et al. v. Rubicon Technical Services, LLC
                                U.S.D.C. (W.D. Tex.) No. 5:20-cv-403
                               Original Complaint—Collective Action
        53.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                           VII. SECOND CLAIM FOR RELIEF
                     (Collective Action Claim for Violation of FLSA)

        54.    Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

        55.    Plaintiff asserts this claim on behalf of all salaried Engineers employed by

Defendant to recover monetary damages owed by Defendant to Plaintiff and members of

the putative collective for all unpaid overtime compensation for all the hours they worked

in excess of forty (40) each week.

        56.    Plaintiff brings this action on behalf of himself and all other salaried

employees, former and present, who were and/or are affected by Defendants’ willful and

intentional violation of the FLSA.

        57.    29 U.S.C. § 207 requires employers to pay employees one-half times the

employee’s regular rate for all hours that the employee works in excess of forty (40) per

week.

        58.    Defendant misclassified Plaintiff and other salaried Engineers as exempt

from the overtime requirements of the FLSA.

        59.    Defendant failed to pay Plaintiff and other salaried Engineers one and one-

half times their regular rate for all hours worked over forty (40) hours per week, despite

their entitlement thereto.




                                              Page 8 of 10
                       George Alaniz, et al. v. Rubicon Technical Services, LLC
                                U.S.D.C. (W.D. Tex.) No. 5:20-cv-403
                               Original Complaint—Collective Action
       60.    Defendant’s conduct and practice, as described above, has been and is

willful, intentional, unreasonable, arbitrary and in bad faith.

       61.    By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

and all those similarly situated for, and Plaintiff and all those similarly situated seek,

unpaid overtime wages, liquidated damages, pre-judgment interest and costs, including

reasonable attorney’s fees as provided by the FLSA.

       62.    Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff and all those similarly situated as provided by the FLSA, Plaintiff

and all those similarly situated are entitled to an award of prejudgment interest at the

applicable legal rate.

                                  VIII.   PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff George Alaniz, individually and on

behalf of all others similarly situated, respectfully prays that Defendant be summoned to

appear and to answer herein and for the following relief:

       A.     That Defendant be required to account to Plaintiff, the collective members

and the Court for all of the hours worked by Plaintiff and the collective members and all

monies paid to them;

       B.     A declaratory judgment that Defendant’s practices alleged herein violate the

Fair Labor Standards Act and attendant regulations;

       C.     Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       D.     Judgment for damages for all unpaid regular and overtime compensation

under the Fair Labor Standards Act and attendant regulations;
                                                Page 9 of 10
                         George Alaniz, et al. v. Rubicon Technical Services, LLC
                                  U.S.D.C. (W.D. Tex.) No. 5:20-cv-403
                                 Original Complaint—Collective Action
       E.     Judgment for liquidated damages pursuant to the Fair Labor Standards Act

and attendant regulations in an amount equal to all unpaid overtime compensation owed

to Plaintiff and members of the collective during the applicable statutory period;

       F.     An order directing Defendant to pay Plaintiff and members of the collective

pre-judgment interest, reasonable attorney’s fees and all costs connected with this action;

and

       G.     Such other and further relief as this Court may deem just and proper.

                                                      Respectfully submitted,

                                                      GEORGE ALANIZ, Individually
                                                      and on Behalf of All Others
                                                      Similarly Situated, PLAINTIFF

                                                      SANFORD LAW FIRM, PLLC
                                                      One Financial Center
                                                      650 South Shackleford, Suite 411
                                                      Little Rock, Arkansas 72211
                                                      Telephone: (501) 221-0088
                                                      Facsimile: (888) 787-2040

                                                      /s/ Merideth Q. McEntire
                                                      Merideth Q. McEntire
                                                      Tex. Bar No. 24105123
                                                      merideth@sanfordlawfirm.com

                                                      /s/ Josh Sanford
                                                      Josh Sanford
                                                      Tex. Bar No. 24077858
                                                      josh@sanfordlawfirm.com




                                             Page 10 of 10
                      George Alaniz, et al. v. Rubicon Technical Services, LLC
                               U.S.D.C. (W.D. Tex.) No. 5:20-cv-403
                              Original Complaint—Collective Action
